DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2019 and 10/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art teaches various aspects of the claimed invention, including measuring multiple reflected diffraction orders from a sample using a broadband x-ray source (see US patent documents to Lee), where the overlapping diffraction orders from the various incident wavelengths are sampled by a point detector scanned across the desired measurement range (Figs.1-3); and the prior art teaches the practice of measuring multiple reflected diffraction orders from a sample using a 2D detector (see US patent documents to Barak), where the measurement parameters have to be chosen so that the multiple diffraction orders from an incident monochromatic beam do not overlap (par.0014 and Fig.2).
However, the prior art neither teaches nor reasonably suggests a metrology system and method, including:
a) an illumination source configured to generate radiation including multiple wavelengths within a photon energy range from 10 eV to 5 keV directed to a metrology target fabricated on a semiconductor wafer at a nominal incidence angle between 1 and 45 degrees;
b) a first detector disposed in an optical path of a first amount of radiation scattered from the metrology target into multiple different diffraction orders in response to the radiation directed to the metrology target, where the first detector is configured to generate a first plurality of measurement signals, each of the first plurality of measurement signals being indicative of the detected amount of radiation at a different location on the first detector, indicative of a distinct wavelength of the multiple illumination wavelengths diffracted at a distinct diffraction order of the multiple, different diffraction orders; and
c) a computer system configured to determine a value of a parameter of interest characterizing the metrology target based on the first plurality of measurement signals, as required by the combinations as claimed in each of claims 1, 16 and 21.

The same diffraction orders from the different wavelengths overlap significantly in Lee (Fig.2), where Barak requires sufficient spatial separation between the different diffraction orders from a sample illuminated with a monochromatic beam in order to perform data analysis (par.0014 and Fig.3).  Applicants have solved the problem where multiple diffraction orders from a sample illuminated with a polychromatic beam are spatially resolved on a single 2D detector over the range of incident energies and incident angles claimed.

Claims 2-15, 17-20 and 22 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US patent documents to Quintanilha teach grazing angles at soft x-ray and UV wavelengths as high as 40 degrees; however, the incident beam is monochromatic;
US patent documents to Ruth teach in-plane diffraction measurements using a 2D detector and a monochromatic incident beam;
US patent documents to Smorenburg teach the practice of using an HHG source, and the practice of using the +/- 1st diffraction orders to determine alignment, using the detector arrangement disclosed by Quintanilha, noted above;
US patent documents to Pois teach pure reflection with monochromatic incident x-rays;
US patent documents to Yokhin teaches in-plane scattering detection with a 2D detector and a polychromatic x-ray source; and
US patent documents to Berman teach the practice of optimizing the incident beam spot on the sample at grazing angles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884